DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 1-15 are objected to. Claims 16-20 are rejected. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 07, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see Pg. 7 of the response, filed November 07, 2022, with respect to the 35 U.S.C. 112 rejections of Claims 1, 8, and 16 have been fully considered and are persuasive in light of amendments. The 35 U.S.C. 112 rejections of Claims 1, 8, and 16 have been withdrawn. 
Applicant’s arguments, see Pg. 7-8 of the response, filed with respect to the rejection of Claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Chiyou et al. (JPH06167300A).
Regarding Claims 1, 8, and 16, as best understood, Applicant notes the claims now require that the at least one stator of the plurality of stators comprises no portion that extends along an axial length of the duct ring and asserts none of the references disclose this. The Office finds this argument to be persuasive. However, Claim 16 is still believed to be disclosed by Chiyou as detailed in the rejection below.
No additional arguments have been presented with respect to the remaining claims. 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding Claims 1, 8, and 16, Lines 10-11 of Claim 1, Lines 12-13 of Claim 8, and Lines 7-9 of Claim 16 recite “wherein the at least one stator of the plurality of stators comprises no portion disposed along an axial length of the duct ring”. This phrasing is grammatically confusing. MPEP 2111.03 recites the “transitional phrases… define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim.” In section I, “[t]he transitional term ‘comprising’, which is synonymous with ‘including’, ‘containing’ or ‘characterized by,’ is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” Thus, while the term “comprising” is not exclusionary, the limitation of “no portion” imposes an exclusionary aspect to the non-exclusionary term “comprising”. Applicant is suggested to consider amending such that “comprising” is not used. For example, “wherein no portion of the at least one stator of the plurality of stators is 
Regarding Claims 2-4, 9, 11-12, and 17-18, these claims recite “the at least one of the plurality of stators”. Following the amendments made to the independent claims, Applicant is suggested to amend to recite “the at least one stator of the plurality of stators” to remain grammatically consistent. 
Claims 5-7, 13-15, and 19-20 are subsequently objected to for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiyou et al. (JPH06167300A), hereinafter Chiyou. References to the text of Chiyou will refer to the machine translation provided with this action. 
Regarding Claim 16, Figure 2 of Chiyou discloses a method comprising: providing a duct ring (51); positioning a rotor (30) having a plurality of blades (32) such that the plurality of blades (32) define a blade plane of rotation (along 32, horizontal to Figure 2) within the duct ring (51); configuring a plurality of stators (plurality of 55) such that at least one stator (55) of the plurality of stators (55) defines a leading edge (“top” edge of 55 closes to 32) that is slanted toward the blade plane of rotation, wherein the at least one stator (55) of the plurality of stators comprises no portion disposed along an axial length of the duct ring (51); and coupling the plurality of stators (55) to the duct ring (51) aft of the blade plane of rotation [0008-0010, 0013]. See also annotated Figure 2’ below. Since Chiyou discloses all the necessary method steps set forth in the claim, the method disclosed in Chiyou is considered satisfying the intended purpose of “decreasing noise generated by a ducted rotor” recited in the preamble. Decreasing noise generation is also discussed in paragraph [0004]. The coupling is done by supporting portion (54). 

    PNG
    media_image1.png
    585
    708
    media_image1.png
    Greyscale

Regarding Claim 17, Chiyou discloses the method as set forth in Claim 16. 
Figure 2 of Chiyou discloses wherein configuring the plurality of stators (55) comprises slanting the leading edge of the at least one of the plurality of stators (55) to follow a contour defined by each of the plurality of blades (32). See also annotated Figure 2’ above. The claim does not specify what it means to “follow” the contour. Since both the stator (55) and the blade (32) extend radially outwards, the structure is interpreted to be “followed”. Furthermore, the slanting shape is similar in nature as well. 
Regarding Claim 19, Chiyou discloses the method as set forth in Claim 16. 
Figure 2 of Chiyou discloses wherein positioning the rotor (30) comprises providing a hub (40) configured to support the rotor (30); and wherein the method further comprises coupling (see at 56) the hub (40) to each of the plurality of stators (55). 
Regarding Claim 20, Chiyou discloses the method as set forth in Claim 16. 
Figure 2 of Chiyou discloses configuring each of the plurality of stators (55) to extend radially outward from the hub (40). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chiyou in view of Tanaka et al. (US 2014/0190011 A1), hereinafter Tanaka. 
Regarding Claim 18, Chiyou teaches the method as set forth in Claim 16. Figure 2 of Chiyou teaches wherein each of the plurality of blades (32) defines an inboard chord length (proximate 31) that is greater than an outboard chord length (farther from 31). This is more pronounced in the embodiment shown in Figure 1 with blades (12). 
Chiyou does not expressly teach wherein configuring plurality of stators comprises slanting the leading edge of the at least one of the plurality of stators to maintain a distance of at least one inboard chord length between the leading edge of the at least one of the plurality of stators and respective trailing edges of the plurality of blades as claimed. However, maintaining a distance would have been obvious in view of Tanaka. 
Figure 2 of Tanaka teaches a method of decreasing noise in a gas turbine engine, configuring the blade (B) comprises slanting the leading edge of the blade to maintain a distance of at least one inboard chord length between the leading edge and respective trailing edges of stators (N) [0040]. Tanaka recognizes that there is a correlation between the distance of the respective edges and the vibrational forces generated due to pressure fields and wake interactions [0003-0004]. Tanaka then seeks to suppress such forces by optimizing the distance between the edges of the stator and rotor [0053-0054]. Thus, Tanaka shows that the distance is a results effective variable, which one of ordinary skill would routinely optimize in order to suppress vibrational forces. See MPEP 2144.05, II regarding routine optimization. Paragraph [0065] of Tanaka acknowledges the teachings to be applicable to the distance between the trailing edge of an upstream rotor and the leading edge of a downstream blade. Since Tanaka relates to improvements between axially adjacent stators and rotors, such teachings are reasonably pertinent to the problem faced by the inventor which contains a rotor upstream of a stator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Chiyou wherein configuring the plurality of stators comprises slanting the leading edge of the at least one of the plurality of stators to maintain a distance of at least one inboard chord length between the leading edge of the at least one of the plurality of stators and respective trailing edges of the plurality of blades as exemplified by Tanaka, since one of ordinary skill would routinely optimize the distance to mitigate vibrational forces generated between the two. 
Allowable Subject Matter
Claims 1-15, assuming resolution of the objections, are allowed.
Regarding Claims 1 and 8, the closest prior arts, Burdisso (US 2011/0001017 A1) and Bermond et al. (US 2015/0314865 A1), do not expressly teach wherein the at least one stator of the plurality of stators comprises no portion disposed along an axial length of the duct ring. While Figure 1 of Burdisso teaches stators (110) in the claimed position, said stators are not slanted towards the blade plane of rotation. Rather, the slanted stators are stators (204), which have a portion disposed along the axial length of the duct ring. The stators (V1, V2) of Bermond also have at least a portion disposed along the axial length of the duct ring (N1, N2). There is no motivation in the art of record to specifically position the stators such there is no portion disposed along an axial length of the duct ring as claimed. 
Figure 2 of Chiyou discloses an assembly wherein at least one stator (55) of the plurality of stators comprises no portion disposed along an axial length of the duct ring (51). However, the assembly taught by Chiyou is specifically for use in a different configuration, such as a heat exchanger [0001]. There is no indication the assembly would have the necessary structure to be capable of being configured as a duct structure for a duct of a ducted-rotor aircraft as recited in Claim 1, nor for the ducted-rotor aircraft structure recited in Claim 8. Thus, there is a structural difference between the assembly shown in Figure 2 of Chiyou compared to the duct structure of Claim 1 and the ducted-rotor aircraft of Claim 8. 
Claims 2-7 and 9-15 subsequently depend upon Claims 1 and 8 respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745